Title: To Thomas Jefferson from James Mease, 3 May 1802
From: Mease, James
To: Jefferson, Thomas


            SirPhiladelphia May 3d. 1802
            It is with much diffidence that I take the liberty to recommend my father Mr. John Mease to you; for any office which you may think his talents entitle him to.—As you are entirely unacquainted with him I beg leave to state a few particulars of his history.
            He is a native of Ireland, and arrived here in the year 1758.—Ten years after, he commenced with a handsome Capital, to do business for himself, and continued in trade until the war commenced. He then joined the volunteer Corps of Horse in this City, and remained in it, during the whole war. when the British took possession of this City, he fled with other patriots, leaving his house as he had inhabited it; and extensive stores filled with W: India produce. His loss amounted in goods alone to £10,000—
            After the peace he again entered into trade, and continued engaged therein until about the year 1790. He then accepted of some local appointments from our City Corporation, and when the office of Commissioner of the Revenue was instituted, Mr Coxe appointed him one of his Clerks.—He continued in the office until Mr Miller succeeded Mr Coxe, when he was removed, under the specious pretext of œconomy, but a relation of Mr Miller’s was soon after chosen to fill his place and he was then informed by Mr Rogers one of the Clerks, that his crime was having voted for the Republican electors ticket. The fact was as stated. He had never concealed his political sentiments, and previously to the election in 1796 he had declared his intentions in the office, to vote as he did.—These facts can be fully authenticated.—He left the office with a cheerful heart, consoling himself that a change would take place in our administration, and Thank God it has at last been effected.
            
            My father is at present employed as one of the Admiralty Surveyors, but as I know his talents are adapted to a discharge of the duties of a more extensive sphere, I should be very happy to see him in a station in which he could render his Country greater services than he at present is permitted to perform. He is a complete merchant, very active in both body and mind, and devoted to business. Mr Coxe will be able to give some information respecting his talents, but my friend Dr Rush will furnish it most minutely if required.
            I should have taken the liberty to write to you upon the subject of my father some months since, could I have obtained his permission, but upon my expressing a wish to address you in his favour he expressly forbid Me, and it was not until lately, that he would permit the Communication I at present trouble you with.
            I have now only to beg pardon for the length of my epistle, and to subscribe myself with every sentiment of respect your very humble Servt
            James Mease
          